—In an action to foreclose a mortgage, East End Developers, the successful bidder at a foreclosure sale, appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), dated October 13, 2000, which denied its motion to compel the referee to pay real estate taxes out of the proceeds of the sale, and granted the plaintiff’s motion to hold it in default of its obligations under the terms of sale.
Ordered that the order is affirmed, with costs.
“The record demonstrates that the [appellant], an experienced purchaser of foreclosed properties, had notice that the property at issue was being sold subject to the payment by the purchaser of any unpaid taxes, liens, or encumbrances. Having proceeded with the purchase under those terms, the [appellant] cannot now claim that the judgment of foreclosure and sale should be modified to eliminate that obligation” (Better Homes Depot v Kraut, 282 AD2d 637; see, Federal Natl. Mtge. Assn. v Nittoli, 250 AD2d 427). Santucci, J. P., Goldstein, Feuerstein and Crane, JJ., concur.